Citation Nr: 1731900	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-27 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected temporomandibular joint (TMJ) disease of the left mandibular condyle.

3.  Entitlement to service connection for headaches, to include as secondary to service-connected TMJ disease of the left mandibular condyle.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April and December 2008 rating decisions of the Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas.  The April 2008 rating decision, in pertinent part, denied a rating in excess of 20 percent for diabetes mellitus, type II.  The December 2008 rating decision, in pertinent part, denied service connection for tinnitus and headaches.

The Veteran appeared at hearing before the undersigned in January 2011.  A transcript of the hearing has been associated with the claims file.

This matter was previously before the Board in January 2014 and November 2015, when it was remanded for further development.

As a preliminary matter, the Board notes that during the course of this appeal, an April 4, 2011 rating decision assigned separate ratings for peripheral neuropathy of the right lower extremity, for peripheral neuropathy of the left lower extremity, for peripheral neuropathy of the right upper extremity, and for peripheral neuropathy of the left upper extremity.  Each of these disabilities was assigned a 10 percent rating, effective from October 20, 2009.  However, this rating decision also listed the evaluation of the Veteran's diabetes mellitus as 10 percent disabling from October 20, 2009.  This appears to have been inadvertent, as this rating decision does not contain any discussion or explanation regarding a reduction in the evaluation of this disability from 20 percent to 10 percent.  It also appears that every subsequent rating decision has continued to list the diabetes mellitus as 10 percent disabling instead of the correct 20 percent rating.  

The Board observes that this mistake does not appear to have resulted in any harm to the Veteran's appeal.  The basis for this observation is that both Board remands have recognized that the correct rating for diabetes mellitus is 20 percent.  Furthermore, all communications to the Veteran to include the statement of the case and every supplemental statement of the case has also recognized the evaluation of the Veteran's diabetes mellitus to be 20 percent.  This includes the most recent supplemental statement of the case dated December 2016 which correctly notes that the current evaluation for diabetes mellitus is 20 percent disabling, and found that the Veteran did not meet the criteria for 40 percent.  Finally, all arguments from the Veteran's representative have correctly noted that the current evaluation for diabetes mellitus is 20 percent, including the Informal Hearing Presentation received in February 2017.  Therefore, as the incorrect listing in the rating decisions does not appear to have affected any action by the RO, Board, or the Veteran, the Board can proceed with adjudication of this claim without fear of harm to the Veterans' appeal. 

TDIU is an element of the Veteran's appeal of the rating assigned for diabetes.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board acknowledges the issue of entitlement to TDIU was not incorporated into its January 2014 and November 2015 remands directives because the AOJ issued several rating decisions that denied TDIU subsequent to the April 2008 rating decision that denied the Veteran's increased rating claim for diabetes; however, recent decisions of the Court of Appeal of Veterans Claims (Court) have clearly established the issue of entitlement to TDIU remains on appeal as an element of the previously perfected appeal of the rating assigned for diabetes despite the intervening, unappealed rating decisions that explicitly denied TDIU.  Thus, the Board must consider TDIU in the context of the current appeal of the rating assigned for diabetes.

As discussed in the following decision, the Board finds TDIU is warranted, effective October 20, 2009, the date the current record establishes the Veteran met the schedular percentage requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Yet, this does not constitute a full grant of the benefit sought on appeal, as the Veteran filed his increased rating claim for diabetes in November 2007.  As a preliminary matter, the Board notes it does not have the authority to assign an extra-schedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (noting the Board is not authorized to assign an extra-schedular rating in the first instance under 38 C.F.R. § 3.321 (b) or § 4.16(b)).  Further, there are pending issues that are inextricably intertwined with the issue of entitlement to TDIU prior to October 20, 2009.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  This decision grants service connection for tinnitus; the Agency of Original Jurisdiction (AOJ) must assign an effective date and initial rating for this newly service-connected disability.  The Board is also remanding the issue of service connection for headaches to the AOJ for further development.  These pending issues must be resolved before the issue of entitlement to TDIU prior to October 20, 2009 can be properly addressed.

The issues of service connection for headaches and entitlement to TDIU prior to October 20, 2009 are addressed in more detail in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current tinnitus is proximately due to his service-connected TMJ disease of the left mandibular condyle.

2.  The Veteran's diabetes requires use of insulin or an oral hypoglycemic agent and a restricted diet, but he has not been prescribed or advised to avoid strenuous occupational and recreational activities due to diabetes.

3.  Since October 20, 2009, the Veteran has been entitled to a combined rating of at least 70 percent with disabilities resulting from a common etiology rated as 40 percent disabling, and his service-connected disabilities have prevented him from engaging in substantially gainful employment since that date.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.119, Diagnostic Code (DC) 7913 (2016).

3.  The criteria for entitlement to TDIU have been met since October 20, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

This decision grants service connection for tinnitus and entitlement to TDIU, effective October 20, 2009.  The issues of service connection for headaches and entitlement to TDIU prior October 20, 2009 are being remanded to the AOJ for further development.  Thus, the following analysis of VA's duties under the Veteran Claims Assistance Act of 2000 (VCAA) relates only to the denial of rating in excess of 20 percent for diabetes.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the instant case, VA provided adequate notice of the requirements of an increased rating claim in November 2007 and July 2008 letters.  No additional notice is necessary.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The record includes the Veteran's service, VA, and private treatment records.  VA provided examinations in December 2007, May 2009, July 2013, and January 2016.  There is nothing that suggests the examination reports are inadequate for rating purposes as they provide specific findings regarding the applicable rating criteria after an in-person examination and review of the claims file.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  In January 2014, the Board remanded the Veteran's increased rating claim for diabetes so the AOJ could associate any temporary files in its possession with the claims file; the Board also instructed the AOJ to obtain outstanding VA treatment records from the VA Medical Center in North Little Rock, Arkansas and associate them with the claims file.  The AOJ completed these actions before recertifying this matter to the Board in August 2014.  In November 2015, the Board remanded the issue so the AOJ could schedule the Veteran for a new examination and obtain contemporaneous VA treatment records.  As previously noted, VA provided an adequate examination in January 2016, and the AOJ associated the most recent VA treatment records with the claims file prior to recertification to the Board.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).




II.  Service Connection for Tinnitus

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for tinnitus secondary to service-connected TMJ disease of the left mandibular condyle.  He has provided medical literature that indicates approximately half of patients who have TMJ dysfunction experience tinnitus as one of their symptoms.  This medical literature explains in many cases symptoms like tinnitus have a delayed onset because tissues affected by TMJ dysfunction progressively degenerate.  The Veteran has reported his tinnitus has become more frequent as the effects of TMJ dysfunction have become worse.

VA medical examiners who have provided opinions regarding the Veteran's service connection claim have acknowledged that TMJ dysfunction can result in tinnitus, but they have largely determined that they are unable to provide a nexus opinion regarding the Veteran's specific claim without resorting to speculation because tinnitus can result from several etiologies.  A November 2016 VA examiner explained tinnitus most commonly results from sensorineural hearing loss, which is present in the Veteran's case, but acknowledged the Veteran may have tinnitus as result of TMJ disease.

The Board finds the Veteran's tinnitus is at least as likely as not the result of his service-connected TMJ disease.  There is competent medical evidence that indicates approximately half of patients with TMJ dysfunction experience tinnitus.  VA examiners have been unable to rule this out as a causative factor in the Veteran's case, but have suggested his tinnitus may have also resulted from nonservice-connected hearing loss, noting the multi-factorial nature of tinnitus.  An August 2008 VA examiner appears to have associated tinnitus with TMJ disease, but he did not provide a clear nexus opinion regarding tinnitus because he was asked to evaluate the severity of TMJ disease.  When it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the claimant's favor with the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, service connection is warranted for tinnitus as a residual of the Veteran's service-connected TMJ disease of the left mandibular condyle.  See 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102

III.  Increased Rating for Diabetes Mellitus, Type II

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's diabetes is currently rated as 20 percent disabling under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent rating is assigned when diabetes requires the use of insulin or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

"Regulation of activities" has been defined as the situation where the claimant has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in DC 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013); Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, Note (1).

The Veteran was provided VA examinations in December 2007, May 2009, July 2013, and January 2016 to assess the severity of his diabetes.  All of the VA examiners reported the Veteran's diabetes requires use of insulin or an oral hypoglycemic agent and a restricted diet, but none of these examiners determined his diabetes requires regulation of activities.  The VA examiners also noted there have been no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations in the Veteran's case.  All of the examinations reports are based on an in-person examination and review of the claims file, to include the Veteran's treatment records.

The findings of the VA examiners are corroborated by notes in the Veteran's treatment records.  Recent VA treatments indicate lifestyle changes were discussed with the Veteran.  These lifestyle changes include a restricted diet, but indicate the Veteran was encouraged to exercise more.  See 02/12/2015 VBMS, entry CAPRI (#1) at 13, 49.  The Veteran subsequently reported he was making progress toward these goals by joining a gym and looking for a pool in which to swim.  While VA treatment records reflect the Veteran occasionally experiences side effects of hypoglycemia, there is no evidence these side effects have been severe enough to require hospitalization.  VA treatment records added to the claims file in December 2015 and January 2017 show the Veteran has been encouraged to increase his level of physical activity and continue with pool exercises.  See generally 12/23/2015 VBMS entry; 01/10/2017 VBMS entry.

The Board notes the Veteran's lay reports that his diabetes has rendered him unable to perform many activities that he was once able to perform.  While the Board does not doubt the credibility of the Veteran's statement that he is unable to perform many activities that he was once able to perform, the Board finds he does not possess the requisite level of expertise to attribute this decline in his physical abilities to diabetes.  Medical experts have determined diabetes does not require regulation of activities and have actually suggested that the Veteran increase his level of physical activity to the extent possible.  As previously noted, regulation of activities has been defined as the situation where the claimant has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Middleton, supra; Camacho, supra.  Thus, the Veteran's lay reports are insufficient to establish that a higher rating for diabetes is warranted.

The Veteran's representative has argued pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but acknowledged that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  The Board notes the rating criteria under DC 7913 are clearly successive in nature.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); Camacho, 21 Vet. App. at 364.  The Veteran's impairment directly correlates to the requirements of a 20 percent rating under DC 7913, and he does not have the one additional symptom that is required under the criteria for higher ratings.  Thus, the Board finds this is not the scenario contemplated by 38 C.F.R. § 4.21.

The Veteran has also asserted he deserves a higher rating for diabetes because of the additional complications that result from the disability, to include stroke, peripheral neuropathy, retinopathy, and erectile dysfunction.  However, the rating schedule clearly indicates these additional disabilities are rated separately.  See 38 C.F.R. § 4.119, DC 7913, Note (1).  The Veteran was granted service connection for these disabilities by April 2007, April 2011, September 2013, and December 2015 rating decisions.  The Veteran did not appeal the initial ratings assigned for the disabilities.

There is essentially no evidence that the Veteran's diabetes requires regulation of activities.  Hence, it does not meet or more closely approximate the criteria for a higher rating under DC 7913.  Therefore, a schedular rating in excess of 20 percent is not warranted for diabetes at any point during the appeal period.

IV.  TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from a common etiology or a single accident are considered one disability for the purpose of meeting the percentage thresholds for TDIU.  Id.

The record establishes the Veteran has been entitled to a combined rating of at least 70 percent since October 20, 2009.  Since that date, the Veteran's service-connected disabilities have included TMJ disease (rated as 30 percent disabling); the residuals of surgical removal of cyst, left mandible (rated as 10 percent disabling); diabetes (rated as 20 percent disabling); peripheral neuropathy of the left upper extremity (rated as 10 percent disabling prior to August 14, 2012 and 20 percent disabling thereafter); peripheral neuropathy of the right lower extremity (rated as 10 percent disabling prior to August 14, 2012 and 20 percent disabling thereafter);peripheral neuropathy of the left lower extremity (rated as 10 percent disabling prior to August 14, 2012 and 20 percent disabling thereafter); peripheral neuropathy of the right lower extremity (rated as 10 percent disabling prior to August 14, 2012 and 20 percent disabling thereafter); post-traumatic stress disorder (PTSD) (rated as 10 percent disabling); and erectile dysfunction (noncompensable).  The Veteran was granted service connection for the residuals of stroke, effective February 12, 2012; this disability was rated as 100 percent disabling prior to September 1, 2012 and 10 percent disabling thereafter.  The Veteran was granted service connection for diabetic retinopathy with an initial noncompensable rating, effective December 20, 2010.  The service-connected disabilities TMJ disease and the residuals of surgical removal of cyst, left mandible, result from a common etiology.  Diabetes, peripheral neuropathy of the upper and lower extremities, residuals of stroke, diabetic retinopathy, and erectile dysfunction also result from a common etiology.  These separate clusters of disabilities have each been ratable at 40 percent or more since October 20, 2009.  Thus, the Veteran has met the schedular percentage requirements for TDIU since that date.  See 38 C.F.R. § 4.16(a).

The record also establishes the Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment since October 20, 2009.  The Veteran has reported he last worked full-time in March 2009 and stopped working completely in July 2009.  In July 2011, a physician with Central Arkansas Veterans Healthcare System, A.N., M.D., who has treated the Veteran since 2008, provided an opinion indicating the Veteran's service-connected peripheral neuropathy has significantly restricted his ability to do work-related activities.  A.N., M.D., explained nerve damage has rendered the Veteran unable to pick up or hold objects in his hand without pain.  A.N., M.D., explained that the Veteran's condition is getting worse, and that he supports the Veteran's decision to cease employment activities to prevent further nerve damage.  An October 2009 neurological consult indicates this impairment specifically affects several work-related tasks that would make even sedentary work difficult.  At that time, a staff neurologist noted the Veteran had difficulty getting up out of a chair, as well as occasional balance problems, due to impairment of the lower extremities.  The staff neurologist further noted impairment of the upper extremities had made the Veteran's handwriting so poor that it is almost illegible.  Treatment records and examination reports also establish the Veteran experiences fatigue and insomnia as a result of the diabetic process.  This impairment is further complicated by the severe jaw pain and tinnitus the Veteran experiences as a result of TMJ disease, which also impacts his ability to sleep.  The Veteran has reported his work for VA resulted in him interacting with several Vietnam-era veterans, which exacerbated his service-connected PTSD.  This psychiatric impairment played a prominent role in the Veteran's cessation of employment.

The Board notes a claimant need not show 100 percent unemployability in order to be entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  The criteria of 38 C.F.R. § 4.16 establish a flexible standard for TDIU that takes into account the claimant's individual circumstances, to include his or her education and occupational experience.  Id.  The Board cannot deny TDIU without producing evidence, as distinguished from mere conjecture, showing the claimant can perform work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Although VA examiners in this case have provided broad, somewhat vague statements that individual disabilities do not prevent sedentary work, analysis of the record indicates the functional impairment resulting from the Veteran's service-connected disabilities makes it difficult for him to complete even the most basic tasks that would be required in any position, such as grasping objects, writing, and moving back and forth between a sitting and standing position.  When this impairment is viewed in conjunction with the fatigue resulting from the diabetic process and the decreases in work efficiency and ability to perform occupational tasks related to PTSD, the Board finds the record establishes it is at least as likely as not the Veteran's service-connected disabilities have prevented him from engaging in substantially gainful employment since at least October 20, 2009.

As previously noted, the Board in unable to adjudicate the issue of entitlement to TDIU prior to October 20, 2009 at this time due to pending issues that must be resolved by the AOJ in the first instance.  This will be discussed in more detail in the REMAND section below.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II is denied.

Entitlement to TDIU, effective October 20, 2009, is granted.




REMAND

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  In January 2016, the AOJ obtained an opinion regarding the Veteran's service connection claim for headaches pursuant to the Board's November 2015 remand directives.  The January 2016 VA examiner indicated he was "unable to state with greater than 50 percent probability" that headaches are proximately due to or aggravated by the service-connected disabilities, to include TMJ disease and PTSD.  The Board notes this is the incorrect burden of proof for claims for VA benefits.  VA claims are only required to be established to a probability of at least 50 percent.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) (explaining a claimant for VA benefits will prevail if there is an approximate balance of positive and negative evidence).  As such, the Board finds the January 2016 opinion is inadequate and does not constitute substantial compliance with prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As previously explained in the introduction, the issue of entitlement to TDIU prior to October 20, 2009 must be deferred because it is inextricably intertwined with the issue being remanded, as well as the effective date and initial rating assigned for tinnitus when the Board's grant of service connection is implemented by the AOJ.  See Harris, 1 Vet. App. at 183 (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Further, the Veteran does not meet the schedular criteria prior to October 20, 2009, and the Board does not have the authority to assign an extra-schedular rating in the first instance.  Bowling, 15 Vet. App. at 10 (noting the Board is not authorized to assign an extra-schedular rating in the first instance under 38 C.F.R. § 3.321 (b) or § 4.16(b)).




Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Schedule the Veteran for a new examination to obtain an opinion addressing whether the Veteran's headaches are at least as likely as not (at least 50 percent probability) proximately due to, or aggravated by, his service-connected disabilities, to include TMJ disease and PTSD.

The examiner must address both causation and aggravation separately for the opinion to be deemed adequate.  The examiner is advised aggravation means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is further advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for any opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinions should also be identified.

3.  Following the assignment of an effective date and initial evaluation for the Veteran's service connected tinnitus, consider entitlement to TDIU for the period prior to October 20, 2009.  If the scheduler criteria remain unmet for any portion of the appeal prior to this date, consideration should be given as to whether or not to refer the claim to the Director, Compensation Service, for extraschedular consideration.  

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


